DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 798 489 in view of JP 57-134520 and Warner (US# 20110031666) or JP 61-30246.
	EP 0 798 489 discloses a method comprising: a step of heating a wire rod; a step of forming the wire rod heated into a spiral wire rod, the spiral wire rod including a part 8b to be softened having a winding pitch, and a remaining part 8a having a larger winding pitch P1 than the part to be softened P2 (col. 4, lines 9-16); a step of quenching and tempering the part to be softened and the remaining part of the spiral wire rod; and a step of further tempering the part to be softened which has been quenched and tempered except for the remaining part by electrical heating the part to be softened.  EP 0 798489 lacks the use of a pair of electrodes, wherein the pair of electrodes are arranged in a radial direction of the spiral wire rod, wherein the part to be softened is disposed between the pair of electrodes, and wherein the pair of electrodes are applied to both faces radially opposite sides of the softening part to be softened respectively, wherein the pair of electrodes correspond in position to each other in an axial direction of the spiral wire rid(claim 13) or are spaced apart from each other in an axial direction of the spiral wire rod.  EP ‘489 instead discloses high frequency wave annealing.  JP 57-134520 discloses a 
	Regarding claims 16-17, wherein in the step of forming the wire rod heated into a spiral wire rod, the part 8b to be softened is an end of the spiral wire rod.
	
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
Applicant argues states that when the invention of Warner or JP ‘246 is combined with the invention of EP ‘489, the whole coil spring of EP ‘489. This is not persuasive.  The rejection does not rely on the combining of Warner or JP ‘246 with EP ‘489.  Instead, EP ‘489 has been modified in light of the disclosures of JP ‘520 and either of Warner and JP ‘246.  Both EP ‘489 and JP ‘520 focus on softening only a portion of a spring.  Regarding JP ‘520, Applicant argues that a pair of annular electrodes are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK